       Case 1:19-cv-00040-PEC Document 1 Filed 01/07/19 Page 1 of 16
                                              Receipt number 9998-5133624


      IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                        )
ALBERT VIEIRA,                          )
                                        )
                     Plaintiff,         )
                                        )
          v.                            )
                                                                 19-40 C
                                                 Case No. ________
                                        )
UNITED STATES OF AMERICA,               )        Collective Action
                                        )
                     Defendant.         )
_______________________________________ )

                              COMPLAINT

     A partial government shutdown affecting several federal agencies

providing critical services to the American public has been in effect

since December 22, 2018. Hundreds of thousands of federal employees,

including tens of thousands of National Treasury Employees Union

(NTEU) members, are “excepted employees” who are being forced to

work during the partial government shutdown without pay. The

compensation for overtime worked on December 22—the first day of the

shutdown—was not paid on time. It is, moreover, unknown when they

will be paid for that work and for work performed since that date.

     This is a collective action lawsuit, brought by Albert Vieira, on

behalf of himself and all similarly situated individuals. The complaint
       Case 1:19-cv-00040-PEC Document 1 Filed 01/07/19 Page 2 of 16




makes two central allegations. First, it alleges that the government’s

failure to timely pay overtime wages earned on December 22, 2018, to

Fair Labor Standards Act (FLSA) nonexempt employees like Mr. Vieira

is illegal. Second, the complaint further alleges an FLSA violation

based upon the expected government failure to pay a minimum wage

and overtime wages earned for the pay period beginning December 23,

2018 and ending on January 5, 2019. He seeks payment of the owed

wages, an equal amount of liquidated damages, and other appropriate

remedies.

                              JURISDICTION

     1.       This Court has jurisdiction pursuant to 28 U.S.C. §

1491(a)(1).

                                   VENUE

     2.       Venue is proper in this Court pursuant to 28 U.S.C. §

1491(a)(1).

                                  PARTIES

     3.       Plaintiff Vieira is employed by the United States

Department of Homeland Security, Customs and Border Protection

(CBP) as a Customs and Border Protection Officer. CBP has classified


                                      2
       Case 1:19-cv-00040-PEC Document 1 Filed 01/07/19 Page 3 of 16




him as FLSA nonexempt, and he has been classified as such throughout

the partial government shutdown at issue.

     4.    On November 25, 2018, Mr. Vieira, whose regular post of

duty is in Oakland, California, was deployed by CBP to the southwest

border as part of an agency-wide initiative to combat illegal

immigration. Since November 25, 2018, Mr. Vieira has worked in San

Ysidro and Otay Mesa, California. His deployment is scheduled to last

until January 13, 2019.

     5.    Like many other CBP employees, Plaintiff Vieira is covered

by both the FLSA and another federal pay statute: the Customs Officer

Pay Reform Act (COPRA), which sets his overtime rate. Plaintiff

Vieira’s statutory right to the on-time payment of overtime wages

earned—wages paid at the rate COPRA sets—is governed by the FLSA.

     6.    As Section 216(b) of the FLSA requires, Plaintiff Vieira has

given his written consent to be a party plaintiff in this action. That

written consent is appended to this complaint.

     7.    Defendant United States of America is an “employer” and a

“public agency” within the meaning of the Fair Labor Standards Act, 29

U.S.C. § 203.


                                    3
       Case 1:19-cv-00040-PEC Document 1 Filed 01/07/19 Page 4 of 16




                       STATEMENT OF CLAIMS

     8.    The FLSA guarantees, for employees falling within its

coverage, the on-time payment of any minimum wage and overtime

wages earned. If those wages are earned, but not paid out, on the

employee’s corresponding regularly scheduled payday, the FLSA has

been violated. The FLSA’s timely payment requirement persists during

a lapse in appropriated funds. Biggs v. Wilson, 1 F.3d 1537, 1540 (9th

Cir. 1993); Martin v. United States, 117 Fed. Cl. 611, 620, 625 (2013).

     9.    On December 22, 2018, at 12:01 a.m., a partial government

shutdown began. It remains in effect. Among several other federal

agencies, the shutdown implicates Plaintiff Vieira’s agency employer:

the Department of Homeland Security.

     10.   The Antideficiency Act, 31 U.S.C. § 1342 authorizes the

executive branch to require employees to work, without pay, during a

lapse in appropriated funds, if their work relates to “the safety or

human life or the protection of property.” Employees designated to

work during a lapse in appropriated funds are deemed “excepted

employees.” Each federal agency employee, for purposes of a shutdown,

is classified as either excepted or nonexcepted.


                                     4
       Case 1:19-cv-00040-PEC Document 1 Filed 01/07/19 Page 5 of 16




     11.   Plaintiff Vieira was designated an excepted employee for the

shutdown that began on December 22.

The Past FLSA Violation

     12.   On December 22, Mr. Vieira worked a twelve-hour overtime

assignment. He should have been paid for that work, but was not, by

either December 31 (the date on which electronic funds transfer (EFT)

wage payments for the pay period encompassing December 22 issued) or

by January 3 (the date on which paper checks for the pay period

encompassing December 22 issued).

     13.   Because it is unknown when Congress will fund Plaintiff

Vieira’s employing agency, it is unknown when he will be paid for the

overtime work that he performed on December 22. What is known,

however, is that the payment is past due.

     14.   The federal government’s failure to pay Plaintiff Vieira, and

other FLSA nonexempt, excepted employees who performed overtime

work on December 22, on time violated the FLSA. The federal

government was on notice, including from previous litigation, that a

failure to pay FLSA nonexempt employees their overtime wages on

time, regardless whether the government is shut down, is a per se


                                    5
       Case 1:19-cv-00040-PEC Document 1 Filed 01/07/19 Page 6 of 16




FLSA violation. The federal government, therefore, neither acted in

good faith, nor had reasonable grounds for believing that failing to pay

FLSA nonexempt employees their overtime wages on time was

compliant with the FLSA.

     15.   Plaintiff Vieira and similarly situated employees are thus

entitled, under the FLSA, to the payment of their overtime wages

earned on December 22 and the payment of liquidated damages equal to

that now-late payment of overtime wages.

The Anticipated FLSA Violations

     16.   Plaintiff Vieira works six days a week, and he has worked

six days a week during the instant shutdown. That work includes non-

overtime and overtime work.

     17.   Mr. Vieira is scheduled to be paid wages earned between

December 23, 2018, and January 5, 2019 on either January 14 (the date

on which EFT wage payments for the pay period are due) or by January

17 (the date on which paper checks for the pay period are due).

     18.   John Michael Mulvaney is the President’s Acting Chief of

Staff. Mr. Mulvaney stated on January 6, 2019, that, if there is no

agreement to end the shutdown by midnight on Tuesday, January 8,


                                    6
       Case 1:19-cv-00040-PEC Document 1 Filed 01/07/19 Page 7 of 16




2018, “then payroll will not go out as originally planned on Friday

night.” See Hayley Miller, “Mick Mulvaney: Government Shutdown

Likely To ‘Drag On A Lot Longer,’” HuffingtonPost.com (Jan. 6, 2019).

     19.   It is substantially likely that the shutdown will go beyond

midnight on Tuesday, January 8, which makes it substantially likely

that Mr. Vieira will not receive any wages for work that he performed

from December 23 through January 5 on his regularly scheduled

payday (which, for Mr. Vieira, is January 14 because he receives his

paychecks via EFT).

     20.   Mr. Vieira’s failure to receive any pay for work performed

during that period will constitute two FLSA violations. He will not

have been timely paid a minimum wage for his regular hours worked,

violating the FLSA’s minimum wage provision. Further, he will not

have been paid any overtime wages earned during this period, violating

the FLSA’s overtime provision.

Liquidated Damages

     21.   The federal government has previously been held to be liable

for liquidated damages stemming from its failure to timely pay FLSA

wages to FLSA nonexempt employees during a government shutdown.


                                    7
       Case 1:19-cv-00040-PEC Document 1 Filed 01/07/19 Page 8 of 16




     22.   That liability followed a ruling in Martin v. United States,

130 Fed. Cl. 578 (2017), that the federal government failed to ascertain

its FLSA obligations in connection with the payment of FLSA

nonexempt, excepted employees during a government shutdown.

     23.   Nothing in the public domain indicates that, since the

Martin decision and prior to the instant shutdown, the government

sought to obtain such an opinion or analysis.

     24.   The FLSA overtime pay owed to Plaintiff Vieira, as well as

the liquidated damages owed to him, may be paid from the Judgment

Fund, 31 U.S.C. § 1304, which is a permanent appropriation for the

payment of judgments and compromises. It is not subject to the annual

appropriations process and it is not implicated by the current shutdown.

               COLLECTIVE ACTION ALLEGATIONS

     25.   Defendant United States of America failed to pay FLSA

nonexempt, excepted employees who worked overtime on December 22,

2018—including Plaintiff Vieira —their earned overtime wages on their

regularly scheduled payday. These employees suffered the same legal

violation under the same factual circumstances, attributable to

Defendant United States of America, and seek the same remedies.


                                    8
       Case 1:19-cv-00040-PEC Document 1 Filed 01/07/19 Page 9 of 16




     26.   Defendant United States of America is substantially unlikely

to pay FLSA nonexempt, excepted employees who worked regular time

and overtime for the pay period beginning December 23, 2018 and

ending January 5, 2019 any wages whatsoever on their regularly

scheduled payday. These employees will suffer the same legal violation

under the same factual circumstances, attributable to Defendant

United States of America, and seek the same remedies.

     27.   The minimum wage and overtime pay owed to Plaintiff

Vieira and all other FLSA nonexempt, excepted employees who worked

overtime on December 22, 2018 or who worked at all between December

23, 2018 and January 5, 2019 can be calculated using Defendant United

States of America’s payroll and employee data.

     28.   The amount of liquidated damages due to Plaintiff Vieira

and all other FLSA nonexempt, excepted employees who worked

overtime on December 22, 2018 or who worked at all between December

23, 2018 and January 5, 2019 can be calculated using Defendant United

States of America’s payroll and employee data.

     29.   Hundreds of thousands of employees have been excepted

from the current shutdown. At CBP alone, thousands of FLSA


                                    9
       Case 1:19-cv-00040-PEC Document 1 Filed 01/07/19 Page 10 of 16




nonexempt, excepted employees are believed to have worked overtime

on December 22, 2018, and not been timely paid for it. Those same

employees have continued to work during the shutdown and performed

regular and overtime work between December 23, 2018 and January 5,

2019. A collective action would be the most efficient way to resolve

their FLSA timely payment claims, which involve the same questions of

law and fact.

      30.   Defendant United States of America has the capacity to

communicate with excepted employees efficiently, through their

government email addresses, for purposes of providing notice of the

collective action.

                           CAUSE OF ACTION

Count One: Failure to Timely Pay Overtime Wages to
FLSA Nonexempt, Excepted Employees, in Violation of the FLSA.

      31.   Plaintiff Vieira reasserts the allegations contained in

paragraphs 1 through 30 of this complaint as though contained herein.

      32.   Defendant United States of America failed to pay FLSA

nonexempt, excepted employees—including Plaintiff Vieira—overtime

wages earned on December 22, 2018 on their regularly scheduled

payday. That failure to issue timely payment violated the FLSA per se.

                                    10
      Case 1:19-cv-00040-PEC Document 1 Filed 01/07/19 Page 11 of 16




     33.   Defendant United States of America has been held liable for

this very type of FLSA violation in the past. Its failure to issue timely

payment to Plaintiff Vieira and similarly situated individuals in this

shutdown constituted a FLSA violation for which the FLSA’s

presumptive penalty of liquidated damages are warranted.

Count Two: Expected Failure to Timely Pay A Minimum Wage to
FLSA Nonexempt, Excepted Employees, in Violation of the FLSA

     34.   Plaintiff Vieira reasserts the allegations contained in

paragraphs 1 through 33 of this complaint as though contained herein.

     35.   Based on Mr. Mulvaney’s statements, it is substantially

likely that Plaintiff Vieira will not receive any wages at all for work

performed from December 23, 2018 through January 5, 2019 on his

regularly scheduled payday.

     36.   Defendant United States of America will violate the FLSA

per se by failing to pay FLSA nonexempt, excepted employees, including

Plaintiff Vieira, any minimum wage for work performed from December

23, 2018 through January 5, 2019 on their regularly scheduled payday.

     37.   Defendant United States of America will violate the FLSA

per se by failing to pay FLSA nonexempt, excepted employees, including

Plaintiff Vieira overtime wages earned from December 23, 2018 through

                                    11
         Case 1:19-cv-00040-PEC Document 1 Filed 01/07/19 Page 12 of 16




January 5, 2019 on their regularly scheduled payday. That failure to

issue timely payment violated the FLSA per se.

     38.     Defendant United States of America’s FLSA violations for

failing to timely pay a minimum wage and overtime wages earned is

continuing in nature. Each regularly scheduled pay day that passes

without the payment of a minimum wage to FLSA nonexempt, excepted

employees will constitute an additional FLSA violation. Each regularly

scheduled pay day that passes without the payment of earned overtime

wages to FLSA nonexempt, excepted employees will constitute an

additional FLSA violation.

                          REQUEST FOR RELIEF
     WHEREFORE, based on the foregoing, Plaintiff Vieira requests,

on his behalf and on behalf of those similarly situated, judgment

against Defendant United States of America:

     A.      Certifying this FLSA collective action.

     B.      Requiring Defendant United States of America to provide

electronic notice to all excepted employees of the collective action via

their government email addresses using language approved by the

Court.


                                      12
      Case 1:19-cv-00040-PEC Document 1 Filed 01/07/19 Page 13 of 16




     C.    Ordering Defendant United States of America to make

members of the collective action whole by paying them any minimum

wage owed and all overtime wages earned since December 22, 2018, but

not timely paid on their regularly scheduled payday.

     D.    Ordering Defendant United States of America to pay

members of the collective action liquidated damages in an amount equal

to any minimum wage and overtime wages earned since December 22,

2018, which were not timely paid.

     E.    Awarding Plaintiff Vieira and other members of the

collective action reasonable attorneys’ fees and costs incurred in this

action.

     F.    Ordering such further relief as the Court may deem just and

appropriate.




                                    13
      Case 1:19-cv-00040-PEC Document 1 Filed 01/07/19 Page 14 of 16




                      Respectfully submitted,
                      /s Gregory O’Duden, by /s Paras N. Shah
                      _______________________________________
                      GREGORY O’DUDEN
                      General Counsel
                      NATIONAL TREASURY EMPLOYEES UNION
                      1750 H Street, N.W.
                      Washington, D.C. 20006
                      Tel: (202) 572-5500
                      Fax: (202) 572-5645
                      greg.oduden@nteu.org

                      Counsel of Record for Plaintiff Vieira

                      Larry J. Adkins
                      Paras N. Shah
                      NATIONAL TREASURY EMPLOYEES UNION
                      1750 H Street, N.W.
                      Washington, D.C. 20006
                      Tel: (202) 572-5500
                      Fax: (202) 572-5645
                      larry.adkins@nteu.org
                      paras.shah@nteu.org

                      Of Counsel for Plaintiff Vieira

                      Leon Dayan*
                      BREDHOFF & KAISER PLLC
                      805 15th Street N.W.
                      Suite 1000
                      Washington, D.C. 20005
                      Tel: (202) 842-2600
                      Fax: (202) 842-1888
                      ldayan@bredhoff.com
                      *Application for admission forthcoming

January 7, 2019       Of Counsel for Plaintiff Vieira

                                   14
      Case 1:19-cv-00040-PEC Document 1 Filed 01/07/19 Page 15 of 16




                     CERTIFICATE OF SERVICE

     I certify that, on January 7, 2019, I electronically filed the

foregoing complaint, with attachments, with the Clerk of the Court for

the United States Court of Federal Claims through the CM/ECF

system. I further certify that, pursuant to Rule 4 of the United States

Court of Federal Claims, the Clerk of the Court will serve the complaint

and its attachments upon the United States.

                            /s/ Paras N. Shah
                            ____________________________
                            PARAS N. SHAH

                            NATIONAL TREASURY EMPLOYEES
                            UNION
                            1750 H Street, N.W.
                            Washington, D.C. 20006
                            Tel: (202) 572-5500
                            Fax: (202) 572-5645
                            paras.shah@nteu.org




                                    15
.... ... -....;;::....-
     ~                     -   - - --Case
                                      -- - 1:19-cv-00040-PEC Document 1 Filed 01/07/19
                                                                                  ·' ..
                                                                                        Page 16 of 16




                                                                                .    .
                                                                                         •
                                                                                             •
                                                                                          ~. :
                                                                                             ~
                                                                                                 .


                                                                                                 , -
                                                                                                         .~   .

                                                                                                         . ; ..;
                                                                                                         • r
                                                                                                                  .
                                                                                                              ..j ::




                                                                                                                  ~
                                                                                                              ·>· . .
                                                                                                                          '.
                                                                                                                          i•


                                                                                                                               •
                                                                                                                                   · • ::l<;
                                                                                                                                     •   -
                                                                                                                                                  :; ~ilfi,r'.
                                                                                                                                                  .         •..• . j f ·,)•}1:i ; . ' .
                                                                                                                                                                                           11                   I


                                                                                                                                                                                                                I
                                                                                                                          '                               · .: ;',,: ::li:: ·:r ·
                                                                                                                  ;
                                                                                                                                     . !·                 , . · ,11,· ·I ,
                                                Consent to Become a Party Plaintiff
                                                                                                                                          : . :.:j;{               1
                                                                                                                                                                       i ·1(
                                                                                                                                                                            t ;tifI ·.                          I


                                                                                                                                                                                               l·,-;·- ..
                                                                                                                                                      '       '. ,

                                                                                          ~ : ;'. ;:: ,(t!'. ~:                                                                                                 I
                               By my signature below, I represent to the court that I have .: ;; .1' .                                                                      r::        1




                          worked for the United States governn1ent and that during the p~rti~l . \ ·                                                                                                            I
                          government shutdown that began on December 22, 2018, I was deell;l~ ··
                                                                                            . . . ·"           I·                                                                                               I
                          an essential/excepted e1nployee and performed work for which I was.
                                                                                            .
                                                                                                         :p      t
                                                                                                  . ' . ~ Ir · ! . .
                          timely and/or accurately paid. I authorize the filing and prosecutioQL · :                                                                                                            I
                          an action in n1y nan1e and on 1ny behalf, and on behalf of othe~s .: ; }¥;:!i i.'.:
                          similarly situated to recover unpaid wages, liquidated damages; · ;/ ·?<:·                                                                                                            I




                          Ac:  b~:
                          interest, and all other relief provided under the Fair Labor Standat.d.~ :

                                         : e r applicable laws or regula~                                                                 ·· :                ,!;li:!iit
                                                                                                                                                                                                            I

                                                                                                                                                                                                                I


                          Date    r                                      AlbetVieira                                                                  ·..:' .. t ~~n J:                                     I
                                                                                                 .. ...                                                   : !\;:m: :1. :
                                                                         Home address:                                                                    · : ·.;?i'                                        I
                                                                                                                                                                   .   ~   . ~: ! .

                                                                                                                                                          . ;:j \,
                                                                         1233 Bockman Road, Unit:¥~t :                                                                                 t.                   I
                                                                         San Lorenzo, CA 94580 : ,)) \{ :j: '.                                                                                              I

                                                                         Employ.er·                  •
                                                                                                                                   · : ·. ·.  .           .
                                                                                                                                                              >t)f Ji
                                                                                                                                                               . : . : ' 1:tl


                                                                                                                                                               .       -     - ' .,,   I'
                                                                                                                                                                                           ,


                                                                                                                                                                                                '
                                                                                                                                                                                                            I

                                                                         United States Customs a~}iif    i'l;
                                                                                                 . t .::! . . .                                                                                             I
                                                                         Border Protection                                          .'    i               ·: : j           ;EI · r ···

                                                                         Job Title:                                                                       :        ;/!!ff .                                 I

                                                                                                                                                                                                            I
                                                                          Customs and Border Pro~~~t'~~4, :
                                                                          Officer            .. · 1 : ·; : , ' (: •                                                                                         I
                                                                                         . .. . . . .. . .                               . : . ··l            .:->1 '
                                                                                                                                                                                                            I


                                                                                 . .
                                                                                                                                                          :U:lii'
                                                                               . "                        .           l    !
                                                                                                                                                                                                            I

                                                                                                                                                                                                            I

                                                                                                                                                                                                            I

                                                                                                                                                                                                            I

                                                                                                                                                                                                            I
